Defendant’s claim that the trial court unduly restricted his cross-examination of witnesses is unpreserved. Defendant did nothing to call the trial court’s attention to the purposes of the precluded questions (People v George, 67 NY2d 817), and failed to express to the trial court the theory of admissibility advanced on appeal (People v Lyons, 81 NY2d 753). In any event, if we were to review the claim in the interest of justice, we would find that the court’s rulings did not deprive defendant of a fair trial by hindering his ability to present his defenses, and were otherwise proper exercises of discretion (People v Schwartzman, 24 NY2d 241, 244, cert denied 396 US 846). Concur—Murphy, P. J., Milonas, Wallach, Ross and Nardelli, JJ.